               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

JOSEPH A. GIBBONS,                         )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )   Case No. 3:18-cv-1047-ALB
                                           )
DR. ELLIS, et al.,                         )
                                           )
             Defendants.                   )

                                      ORDER

      On February 27, 2020, the Magistrate Judge entered a Recommendation (Doc.

21) to which no timely objections have been filed. After an independent review of

the file and upon consideration of the Recommendation, it is ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED.

      2. This case is DISMISSED without prejudice for the plaintiff’s failure to

provide a current address as ordered by this court.

      A separate Final Judgment will be entered.

      DONE and ORDERED this day, April 14th, 2020.


                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE
